United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 3, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 03-20073
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DARRELL FLORENCE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-557-ALL
                       --------------------


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Darrell Florence (“Florence”) appeals from his guilty-

plea conviction for being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1).    Relying on our decision in

United States v. Emerson, 270 F.3d 203 (5th Cir. 2001), cert.

denied, 536 U.S. 907 (2002), that the Second Amendment affords

individuals a protected right to bear arms, Florence argues that 18



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                      No. 03-20073
                                           -2-

U.S.C. § 922(g)(1) is not narrowly tailored in light of the

interplay of the Second Amendment and the regulation of interstate

commerce under the Commerce Clause, is overly broad in its reach

given the legislative history of its intent, and unevenly burdens

a fundamental right in violation of equal protection by relying on

inconsistent state law definitions.

            Because Florence did not make the above arguments in the

district court either at rearraignment or at sentencing, our review

is for plain error.       See United States v. Munoz, 150 F.3d 401, 419

(5th Cir. 1998); United States v. Krout, 66 F.3d 1420, 1434 (5th

Cir. 1995).        We specifically recognized in Emerson that “it is

clear that felons, infants, and those of unsound mind may be

prohibited from possessing firearms.”                  Emerson, 270 F.3d at 261

(emphasis added).        In light of this recognition, we conclude that

Florence has failed to demonstrate plain error.                   See United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

            Relying on the Supreme Court’s decisions in Jones v.

United States, 529 U.S. 848 (2000), United States v. Morrison, 529
U.S. 598 (2000), and United States v. Lopez, 514 U.S. 549 (1995),

Florence        also   argues     that     18    U.S.C.       §   922(g)(1)      is   an

unconstitutional        exercise      of   Congress’s        Commerce   Clause    power

because    the     regulated     activity       does   not    substantially      affect

interstate commerce.            Alternatively, he argues that the factual

basis     for    his   plea     was     insufficient         because    the   evidence
                           No. 03-20073
                                -3-

established only that the firearm had traveled across state lines

at some unspecified point in the past.

          Florence raises his arguments solely to preserve them for

possible Supreme Court review.   As he acknowledges, his arguments

are foreclosed by existing Fifth Circuit precedent.     See United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 534 U.S. 1150 (2002).

          AFFIRMED.